Citation Nr: 1513389	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-22 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a contusion to the right side of the abdomen and chest.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963 with additional reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for headaches has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy, and whether new and material evidence has been submitted to reopen the claim for service connection for residuals of a contusion to the right side of the abdomen and chest are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.




FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 2005, the Veteran's petition to reopen a previously denied claim of entitlement to service connection for adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy, was denied on the basis that there was no new and material evidence linking the Veteran's adenocarcinoma of the colon to service. 

2.  Evidence submitted subsequent to the RO's May 2005 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision declining to reopen a claim for service connection for adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy, has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's petition to reopen his claim for adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy, is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy, was originally denied in an April 1980 rating decision.  The RO essentially determined that the evidence did not show a nexus between the Veteran's currently diagnosed adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy, and his military service.  

The Veteran sought to reopen the claim and the RO declined to reopen it in a March 1983 rating decision.  The RO again declined to reopen the adenocarcinoma of the colon claim in a May 2005 rating decision.  The Veteran did not appeal these decisions or submit any new evidence within one year of either rating decision.  The May 2005 rating decision is the final prior denial of the adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy, claim.

Subsequent to the May 2005 rating decision, the Veteran submitted a statement wherein he argued that there was a correlation between his active service and the post-service development of adenocarcinoma of the colon.  Reference (along with citations) was made to research that colon polyps take many years to develop into adenocarcinoma.  See notice of disagreement, June 2010.  He suggested that the initial development of the polyps that led to his adenocarcinoma occurred during his active service.  This testimony and medical citations satisfy the low threshold requirement for new and material evidence and the claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy, has been received, the application to reopen is granted.

REMAND

The Veteran submitted a release of information for private treatment records from Dr. K. in January 2015.  No attempt has been made to obtain these records.  On remand, the AOJ should attempt to obtain these and any other relevant outstanding treatment records.

The Veteran was afforded a VA examination to evaluate his claimed disabilities in August 2011.  The examiner concluded that the Veteran did not have any current residuals of his inservice chest and abdomen contusion and that his adenocarcinoma of the colon was not related to service because it occurred many years after service and was not malignant.  However, he did not address the Veteran's argument (with medical citations) that polyps can take 5 to 15 years to develop into malignancies.  Further, he did not explain why he concluded that the Veteran's diagnosis of adenocarcinoma was not malignant.  In light of these deficiencies, the adenocarcinoma claim must also be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, if the newly associated private treatment records show a diagnosis that may be considered a residual of the inservice chest and abdomen contusion, the examiner must address this.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file all treatment records from Dr. K., identified in the Veteran's January 2015 signed release of information (VA Form 21-4142).  Obtain a new release of information as needed.  

2.  Return the Veteran's claims file to the August 2011 VA examiner for an addendum opinion.  If the August 2011 examiner is unavailable, the claims file should be provided to an appropriate examiner to provide an opinion.  The Veteran may be recalled for a new examination if deemed necessary.

The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including this remand, the Veteran's medical citations regarding polyps and development of colon cancer, and any newly associated private treatment records.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's adenocarcinoma of the colon caused or aggravated (made worse) by his military service.  S/he should specifically address the Veteran's argument that polyps can take 5 to 15 years to develop into malignancies and his contentions of stomach problems since service.  If the examiner again concludes that the Veteran's adenocarcinoma was not malignant, s/he must explain the basis of this conclusion.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the claims for service connection for residuals of a contusion to the right side of the abdomen and chest and adenocarcinoma of the colon with multiple polyposis, post-operative, with an ileostomy, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


